Citation Nr: 1337188	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to March 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran did not appear for a Board hearing scheduled for November 2012, and has not requested a rescheduled hearing date or offered cause for his failure to appear.  The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case with regard to the Veteran's claim for service connection for left ear hearing loss, so that the Veteran is afforded every possible consideration.  

In October 2008 the veteran underwent a private audiological examination showing minimal sensorineural hearing loss in his right ear and moderately severe mixed hearing loss in his left ear.  He told the examiner his left ear hearing loss began in service.

The Board recognizes that the Veteran is competent to report symptoms that are readily observable, including difficulty hearing.  In a December 2008 statement the Veteran stated that he was treated for hearing loss during service and his hearing loss has increased since.  In a March 2009 statement he attributed his hearing loss to an assault that occurred in service.  In a statement made in connection with his granted claim for service connection for posttraumatic stress disorder, the Veteran described an assault in which he was hit in the left ear and knocked down.  He also contends that he was sexually assaulted in the military and was out-processed without undergoing a separation examination.  Service connection is in effect for an acquired psychiatric disorder based upon military sexual trauma.  

In service connection claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds the Veteran should be afforded a VA examination to assess the nature, severity, and etiology of his left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA compensation examination to obtain an opinion as to the nature and etiology of the Veteran's left ear hearing loss.  The claims folder must be made available to the VA examiner for review. 

The examiner should evaluate the Veteran's left ear hearing loss, performing any necessary tests.  If left ear hearing loss is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that it had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include as due to the assault reported by the Veteran, or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


